Citation Nr: 9916158	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity, claimed as the 
residuals of a right knee injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for a right knee disability.  On appeal, the Board 
reopened the case and remanded for additional development.  
The requested developments have been accomplished and the 
case is now ready for appellate review.  During the pendency 
of this appeal, the veteran moved to North Carolina, and 
jurisdiction over his case was transferred to the Winston-
Salem, North Carolina, RO.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Osgood-Schlatter's disease is a developmental disorder 
for which service connection cannot be granted.

3.  There is no competent evidence which would suggest that 
the veteran's Osgood-Schlatter's disease of the right knee 
became worse or had superimposed pathology placed upon it 
during military service.

4.  Arthritic changes in the right knee are first 
demonstrated years post-service, and are unrelated to any in-
service occurrence or event.  



CONCLUSION OF LAW

Osgood-Schlatter's disease of the right lower extremity is 
not a defect for which service connection can be granted, nor 
does the veteran have superimposed pathology as a result of 
service; arthritis may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  However, congenital or 
development defects are not disease or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Arthritis may be presumed to have been incurred in service 
if, after qualifying service, it is present to a degree of 10 
percent within 1 year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of Osgood-Schlatter's 
disease or of a right knee injury.  The December 1954 
separation examination report noted a prominent tibial 
tubercle on the right but there were no complaints regarding 
the right knee.  

Shortly after service separation, the veteran filed a claim 
for a right knee disability and claimed that he injured his 
knee in February 1953, shortly after entrance onto active 
duty.  A VA examination report, including x-rays, showed 
Osgood-Schlatter's disease without evidence of osteo-
chondritis or bone destruction.  The claim was denied on the 
basis that Osgood-Schlatter's disease was a constitutional or 
developmental defect and not entitled to VA benefits. 

In a private medical record dated in November 1988 regarding 
a left knee complaint, reference was made to a pre-service 
injury to the right knee, which the treating physician noted 
that appeared to be Osgood-Schlatter's disease.  The veteran 
also apparently mentioned that he fell once in service and 
had injured his right knee a couple times since service in 
falls.  His main complaint was his left knee, but he 
indicated that Orudis helped some of the symptoms of his 
right knee.  An X-ray showed "typical" Osgood-Schlatter's 
disease of the right knee.

In 1994, the veteran filed another claim for a right knee 
disability, which was initially denied on the basis that 
there was no new and material evidence submitted from the 
prior denial.  His wife, who has since died, submitted a 
statement that, while he was in basic training, he told her 
that he had fallen and hurt his right knee.  She indicated 
that when she saw it a couple months later, there was a small 
bump in the front of his knee.  She related that the bump was 
much larger and swelled a couple times a year.  Subsequently, 
the Board reopened the case and remanded for, among other 
things, a current VA examination.  

In a VA neurological examination report dated in January 
1998, the veteran reported that he had Osgood-Schlatter's 
disease.  He complained of difficulty walking and climbing 
steps because of problems with his right knee, beginning 30-
40 years previously.  He believed that his problems started 
when he fell from a rope ladder in basic training.  The pain 
was worse in the mornings and in bad weather, and interfered 
with his work as a locksmith sometimes.  Physical examination 
revealed that walking, jogging, Romberg, strength in 
extremities, and straight leg raises were all within normal 
limits.  The right knee was slightly deformed as compared to 
the left.  The diagnosis was right knee pain with associated 
deformity, neurologically negative.

In a VA joints examination report, the veteran stated that he 
injured his right knee in service.  He complained of constant 
pain, especially after his long trip to the examination.  The 
examiner noted that the veteran was examined at maximum 
disability.  He did not use crutches, brace, or a cane.  He 
had had no episodes of dislocation or recurrent subluxation.  
He was a locksmith and reportedly went about his usual 
occupation and daily activities.  He denied any injury to the 
right knee except in service.  Physical examination revealed 
that he had a very prominent tibial tubercle indicative of 
old Osgood-Schlatter's disease.  He had full extension, and 
all ligaments were intact.  There was no joint pain and he 
could stand on his toes and heels.  X-ray evidence showed 
Osgood-Schlatter's disease and degenerative joint disease.  
The final diagnosis was Osgood-Schlatter's disease with 
degenerative joint disease.  

Significantly, the examiner commented that the veteran denied 
ever having any trouble and this was very indicative of 
Osgood-Schlatter's disease, which occurred in early puberty.  
The examiner stressed that the veteran definitely had the 
disease prior to service and it was felt to be of 
developmental etiology.  The examiner opined that it was a 
pre-existing Osgood-Schlatter's disease defect at the time 
the veteran entered service and the examiner could not find 
any evidence of further injury in service.  Significantly, 
there was no indication that the mild degenerative joint 
disease noted was related to service, or was present in the 
year immediately following service.  As noted, the examiner 
did not find any other evidence of further injury in service.

As discussed above, the veteran's Osgood-Schlatter's disease, 
in this case, is not a disability within the meaning of the 
law providing for VA compensation benefits and no competent 
evidence has been provided which would suggest that it became 
worse or resulted in a chronic disability as a result of his 
military service.  38 C.F.R. § 3.303(c) (1998); Johnson v. 
Principi, 3 Vet. App. 448, 450 (1992).  Specifically, in the 
most recent VA joints examination report, the examiner 
concluded that the veteran's Osgood-Schlatter's disease 
definitely preexisted service and essentially was not 
aggravated by service.  This is further supported by the 
medical records showing no treatment for a right knee 
disorder until many years after service separation.  As such, 
a claim for entitlement to service connection for Osgood-
Schlatter's disease of the right lower extremity, claimed as 
the residuals of a right knee injury, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, while the 
veteran was diagnosed with Osgood-Schlatter's disease, this 
does not demonstrate the presence of a chronic disability as 
a result of service.  In sum, the veteran's Osgood-
Schlatter's disease may not be service connected in the 
absence of any clinical evidence which associates that 
disorder with additional disability as a result of service.


ORDER

Entitlement to service connection for Osgood-Schlatter 
disease of the right lower extremity, claimed as the 
residuals of a right knee injury, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

